DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 7-8 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, it appears this claim should be depended upon claim 6 to overcome the following issues:  In line 2, the phrase “a second connection plate” is indefinite since it is unclear how can there be “a second connection plate” when there is no claiming of “a first connection plate” beforehand.  In line 4, the phrase “a plurality of second movable electrode plates” is indefinite since it is unclear how can there be “a plurality of second movable electrode plates” when there is no claiming of “a plurality of first movable electrode plates” beforehand.  In line 5, the phrase “a plurality of second fixed electrode plates” is indefinite since it is unclear how can 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 7, 9-13, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2002/0005976 (Behin et al.).
With regards to claim 1, Behin et al. discloses a microelectromechanical system comprising, as illustrated in Figures 1A-3I (namely Figure 1D), a gyroscope 100 (Figure 2; angular rotation - paragraphs [0005],[0010],[0020],[0043]); a fixing frame 102; a vibration unit (e.g. not labeled, but the unit is made of frame 104 and weight 106 is considered as this vibration unit) accommodated in the fixing frame and comprising a weight 106 and a connection frame 104 surrounding the weight; a first connection member 110; a second connection member 108; the first connection member 110 connects the vibration unit with the fixing frame 102, and the second connection member 108 connects the weight 106 and the connection frame 104, in such a manner that the vibration unit rotates about the first connection member 110 as a central axis (e.g. an imaginary axis in the center from top to bottom in Figure 1D) and the weight 106 rotates about the second connection member 108 as a central axis (e.g. an imaginary axis in the center from left to right in Figure 1D).  (See, paragraphs [0039] to [0043]).
With regards to claim 2, Behin et al. further discloses each of two opposite sides (e.g. top side and bottom side of the connection frame 104) of the vibration unit is fixed to the fixing 
With regards to claim 3, Behin et al. further discloses the first connection member 110 and the second connection member 108 each are an elastic member.  (See, paragraph [0041]).
With regards to claim 4, Behin et al. further discloses the first connection member 110 extends in a direction (e.g. top to bottom direction) perpendicular to a direction (e.g. left to right direction) in which the second connection member 108 extends.  (See, as observed in Figure 1D).
With regards to claim 5, Behin et al. further discloses the vibration unit comprises a first connection plate 118 extending from the weight along a direction parallel with a direction in which the second connection member 108 extends such that the first connection plate 118 is provided with a plurality of first movable electrode plates 117; a plurality of first fixed electrode plates 115 extending from the connection frame 104 and arranged to be parallel with the plurality of first movable electrodes plates 117 in a one-to-one correspondence.  (See, paragraphs [0039],[0040],[0042],[0043]; as observed in Figure 1D).
With regards to claim 7, Behin et al. further discloses a second connection plate 114 extending from the connection frame 104 in a direction parallel with a direction in which the first connection member 110 extends such that the second connection plate 114 is provided with a plurality of second movable electrode plates 113; a plurality of second fixed electrode plates 111 extending from the fixing frame 102 and arranged to be parallel with the plurality of second movable electrode plates 113 in a one-to-one correspondence.  (See, paragraphs [0039], [0040],[0042],[0043]; as observed in Figure 1D).
With regards to claims 9-13 and 15, Behin et al. further discloses the weight 106 is a square weight.  (See, as observed in Figure 1D).
.

Claims 1-4, 9-12 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2014/0000365 (Aaltonen).
With regards to claim 1, Aaltonen discloses a vibratory gyroscope comprising, as illustrated in Figures 1-10 (namely Figure 2), a gyroscope (as observed in Figure 2); a fixing frame 22; a vibration unit (e.g. not labeled, but the unit is made of frame 21 and mass 20 is considered as this vibration unit) accommodated in the fixing frame and comprising a weight 20 and a connection frame 21 surrounding the weight; a first connection member 25; a second connection member 24; the first connection member 25 connects the vibration unit with the fixing frame 22, and the second connection member 24 connects the weight 20 and the connection frame 21, in such a manner that the vibration unit rotates about the first connection member 25 as a central axis (e.g. an imaginary axis in the center from top to bottom in Figure 2) and the weight 20 rotates about the second connection member 24 as a central axis (e.g. an imaginary axis in the center from left to right in Figure 2).  (See, paragraphs [0022] to [0023]).
With regards to claim 2, Ishikawa et al. further discloses each of two opposite sides (e.g. top side and bottom side of the connection frame 21) of the vibration unit is fixed to the fixing frame 22 through the first connection member 25; each of two opposite sides (e.g. left side and right side) of the weight 20 is fixed to the connection frame 21 through the second connection member 24.  (See, as observed in Figure 2).
With regards to claim 3, Aaltonen further discloses the first connection member 25 and the second connection member 24 each are an elastic member.  (See, paragraph [0022]).

With regards to claims 9-12, Aaltonen further discloses the weight 20 is a square weight.  (See, as observed in Figure 2).
	With regards to claim 17, Aaltonen further discloses the connection frame 21 is of a rectangular shape and has a long-side direction same as a length direction of the second connection member 24; the fixing frame 22 is of a square shape.  (See, as observed in Figure 2).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2007/0022827 (Ishikawa et al.).
With regards to claim 1, Ishikawa et al. discloses an angular velocity sensor comprising, as illustrated in Figures 1-14B (namely Figure 3), a gyroscope (as illustrated in Figure 3); a fixing frame 130; a vibration unit (e.g. not labeled, but the unit is made of second gimbal 20 and first gimbal 10 is considered as this vibration unit) accommodated in the fixing frame and comprising a weight 10 and a connection frame 20 surrounding the weight; a first connection member 22; a second connection member 12; the first connection member 22 connects the vibration unit with the fixing frame 30, and the second connection member 12 connects the weight 10 and the connection frame 20, in such a manner that the vibration unit rotates about the first connection member 22 as a central axis (e.g. an imaginary axis in the center from top to bottom in Figure 3) and the weight 10 rotates about the second connection member 12 as a central axis (e.g. an imaginary axis in the center from left to right in Figure 3).  (See, paragraphs [0027] to [0028]).
With regards to claim 2, Ishikawa et al. further discloses each of two opposite sides (e.g. top side and bottom side of the connection frame 20) of the vibration unit is fixed to the fixing 
With regards to claim 3, Ishikawa et al. further discloses the first connection member 22 and the second connection member 12 each are an elastic member.  (See, paragraph [0027]).
With regards to claim 4, Ishikawa et al. further discloses the first connection member 22 extends in a direction (e.g. top to bottom direction) perpendicular to a direction (e.g. left to right direction) in which the second connection member 12 extends.  (See, as observed in Figure 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6, 8, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2002/0005976 (Behin et al.).
With regards to claim 6, Behin et al. does not explicitly disclose each of two sides of the second connection member is provided with the first connection plate and at least two first movable electrode plates of the plurality of first movable electrode plates such that the at least two first movable electrode plates are in a shape of a comb.  However, to have set such structural arrangements, configurations and characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention without St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977)].
With regards to claim 8, Behin et al. does not explicitly disclose each of two sides of the first connection member is provided with the second connection plate and at least two second movable electrode plates of the plurality of second movable electrode plates; the at least two second movable electrode plates are in a shape of a comb.  However, to have set such structural arrangements, configurations and characteristics as in the claim is considered to have been a matter of optimization and choice possibilities that would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the claim and without altering and/or changing the operation and/or performance by duplicating parts for multiplied effect in employing movable electrodes plates on two sides of the first connection member [Note:  St. Regis Paper Co. v. Bemis Co., Inc., 193 USPQ 8, 11 (7th Cir. 1977)].
With regards to claims 14 and 16, Behin et al. further discloses the weight 106 is a square weight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited are related to gyroscope having the structural elements of a frame, a proof mass and a connection frame.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELEN C KWOK/Primary Examiner, Art Unit 2861